Citation Nr: 1004587	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-38 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for polysubstance 
abuse, claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Eric Brauer, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from October 
1979 to February 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to service connection 
for PTSD and substance abuse.  

In September 2009 the Board remanded the claim for further 
development.  The development has been completed, and the 
case is before the Board for final review.

In November 2009 the Veteran and his partner, M. D., 
identified as a common law spouse, testified during at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript is of record.

The Board notes that in October 2009 the Veteran appointed 
an accredited attorney to represent him.  A second piece of 
correspondence (VA Form 21-22a) from that firm, received 
October 30, 2009, listed another unaccredited attorney, as 
the Veteran's attorney.  Correspondence between the attorney 
and RO dated in October and November 2009 showed that the 
unaccredited attorney was notified of the accreditation 
requirements under 38 C.F.R. § 14.630 and informed that he 
would be allowed to attend the November 2009 hearing as an 
observer.  The accredited attorney from the same law 
practice was out of the country during the time of the 
hearing, and the unaccredited attorney from the same law 
practice observed the hearing.



	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The record does not demonstrate that the Veteran engaged 
in combat with the enemy.

3.  Some of the claimed military stressful experiences have 
been verified; however, no competent or persuasive evidence 
suggests that the Veteran's response to any of the events 
involved intense fear, helplessness, or horror. 

4.  The Veteran's statements that he did what was required 
and appropriately handled in-service stressful experiences, 
including a July 1982 bomb attack, are credible and 
supported by competent service personnel records that detail 
his exceptional service and response to emergency situations 
and terrorist activity. 

5.  The Veteran is not shown to have a current PTSD 
disability as a result of events during military service.

6.  The Veteran's claim for service connection for 
polysubstance abuse was filed after October 31, 1990.

7.  Alcohol abuse and substance abuse are primary conditions 
that were the result of willful misconduct.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.125 (2009).

2.  A claim for direct service connection for alcohol abuse 
and substance abuse is precluded by law, and the Veteran's 
polysubstance dependence is not proximately due to or the 
result of any service-connected disability.  38 U.S.C.A. §§ 
105(a), 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
PTSD and substance abuse was received in September 2005.  
Thereafter, he was notified of the general provisions of the 
VCAA by the Philadelphia RO in correspondence dated in 
October 2005, January 2006 and September 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist him in completing his 
claims, identified his duties in obtaining information and 
evidence to substantiate his claims, and provided other 
pertinent information regarding VCAA.  Thereafter, the 
claims were reviewed and a supplemental statement of the 
case was issued in September 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. 
App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in September 2008.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, VA 
treatment records, and historical records have been obtained 
and associated with his claims file.  He has also been 
provided with a VA PTSD examination to assess the current 
nature and etiology of his claimed PTSD and substance abuse 
disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid 
in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) 
the existence of a current disability, (2) the existence of 
the disease or injury in service, and (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  If the evidence 
establishes that the Veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony. See Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to 
a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others; and a 
response that involved intense fear, helplessness, or 
horror.  Additional diagnostic criteria must be met before a 
diagnosis of PTSD is warranted.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  It was noted, however, 
that VA will not concede a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 
3.310(b) (2009).

A disease incurred during active service will not be deemed 
to have been incurred in the line of duty if it was a result 
of the person's own willful misconduct, including abuse of 
alcohol or drugs.  See 38 U.S.C.A. § 105 (West 2002); 38 
C.F.R. §§ 3.1(m), 3.301(d).  The VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  The simple 
drinking of alcoholic beverage is not of itself willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is 
defined as the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause 
disability to or death of the user.  38 C.F.R. § 3.301(d).  
Similarly, the isolated in infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. 
§ 3.301(c).  Drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the 
medically intended use, or the use of substances other than 
alcohol to enjoy their intoxicating effects.

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any 
secondary disability that resulted from primary alcohol 
abuse during service.  Allen v. Principi, 237 F.3d 1368, 
1376 (Fed. Cir. 2001).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Service treatment records were entirely silent for any 
complaints, findings or reference to any psychiatric 
problems.

The Veteran's DD Form 214 (Separation from Service) listed 
his military occupational specialty as rifleman.  He was 
awarded the Good Conduct Medal.  Service personnel records 
did not reflect any combat experience, nor has the Veteran 
alleged any military combat experience.  Service personnel 
records showed that he served in Alexandria, Egypt from July 
1981 until he was transferred to Lima, Peru in July 1982.

Multiple service personnel records described his exceptional 
service as a security guard at the American Embassy in Lima, 
Peru from July 1982 to February 1984.  In December 1982 and 
July 1983 he was the subject of a Meritorious Mast for 
exemplifying a "standard of excellence unsurpassed by other 
members of the detachment."  A June 1983 evaluation noted 
that he was prepared to execute routine or emergency 
procedures under any circumstances and displayed "obvious 
self-confidence in his abilities."  A February 1984 
evaluation described his impeccable leadership example, 
maturity, and professionalism.  A proposed citation dated in 
February 1985 detailed that when faced with the "constant 
threat of terrorist activity," he had been "unfailing in his 
cool handling of emergency situations.  Countless bomb 
threats, numerous demonstrations, and several actual 
bombings [were] met with professional calm that emanate[d] 
from proper training and great self-confidence."  The report 
also described an instance in which a fellow Marine shot 
himself in the foot during an anti-American demonstration; 
the Veteran immediately rendered first aid for the "severe 
injury."  His "confident, reassuring approach and quick 
application of first aid ensured that the injured Marine did 
not go into shock or suffer undue loss of blood."

Post-service VA treatment records from Coatesville and East 
Orange VA Medical Centers (VAMC) contained multiple 
inpatient admissions between February 2002 and September 
2005.  The Veteran was first admitted in February 2002 for 
persistent vomiting following two days of drinking beer and 
whiskey excessively.  A history of gastrointestinal 
bleeding; alcoholic gastritis; and excessive alcohol, 
tobacco, and cocaine use was noted.  He indicated that he 
was a member of the Pagan motorcycle club.  The diagnosis 
included alcohol abuse and alcoholic gastritis.  Another VA 
discharge summary dated in February 2002 showed that he was 
transferred from the medicine unit to the nursing home unit.  
The diagnosis at discharge included nausea and vomiting, 
possibly due to gastroenteritis and alcohol gastritis, and 
depressive disorder.

In August 2002 he was admitted with complaints of vomiting 
and nausea for four days with epigastric pain and being 
unable to eat or drink.  He identified current employment as 
a truck driver and stated that he was under stress from his 
motorcycle club, his girlfriend, his children, and from 
work.  His uncontrolled diabetes was noted to be likely due 
to underlying alcohol gastritis.  Discharge diagnoses 
included ethanol abuse, depressive disorder, and alcoholic 
gastritis.

Subsequent VA records reflected in-patient admissions for 
vomiting and nausea and binge drinking, during which he 
reported drinking between one to two six-packs of beer per 
day for more than 20 years and snorting cocaine (September 
2003).  Discharge diagnoses included polysubstance abuse 
(alcohol and cocaine) and depressive disorder.  

Coatesville inpatient VAMC records dated in February 2004 
showed that he was admitted following a suicidal gesture.  
He explained that he was a member of the Pagan motorcycle 
gang and his girlfriend of nine months abruptly ended their 
relationship to return to her husband who had been released 
from prison, afraid that he would seek revenge.  The Veteran 
added that after refusing to hand in his colors and jacket, 
other members of the club severely beat him.  He recounted 
that he became even more depressed, binged on alcohol and 
cocaine, and had thoughts of hanging himself.  He stated 
that he gave up his motorcycle club life, which meant 
everything to him, for this woman.  He also indicated that 
he had a fight with his boss the day before he was admitted 
over money.  He reported that he started drinking alcohol as 
a teenager and was currently drinking two six packs of beer 
and two to three double vodkas when on a binge, in addition 
to cocaine use since 1995.  The discharge diagnosis included 
substance induced mood disorder, depressed; cocaine abuse; 
and alcohol abuse. 

Inpatient East Orange VAMC records dated in July 2005 showed 
that the Veteran was again hospitalized after he had been 
drinking and attempted to commit suicide.  He reported that 
he decided to go to the hospital because his fiancée asked 
him to leave during the weekend after a night of drinking.  
He stated that he continued to drink and use cocaine 
afterward and was currently consuming a case of beer and a 
pint of vodka per day.  He indicated that he was depressed 
over the breakup and decided to commit suicide.  He detailed 
that he started drinking in high school, and the longest he 
went without drinking or using illicit drugs was eight 
months.

He explained that his first marriage of 13 years ended over 
his joining a motorcycle club, which he left two years ago.  
He described his current relationship as stormy with several 
breakups and many fights that get physical and are often 
brought on by alcohol consumption.  He expressed worry that 
this current episode would cause him to lose his job.   He 
denied any military combat experience, but stated that there 
were some attacks on the soldiers stationed in Peru.  He 
confided that he was shy as a child; lost his father at age 
10, which was a traumatic experience for him; and was most 
afraid of others taking advantage of him.  The psychiatrist 
remarked that it was evident that the Veteran had been 
compensating for feelings of inadequacy his entire life.  
The Veteran informed the psychiatrist that he was currently 
seeking VA compensation for PTSD.  The discharge diagnosis 
included polysubstance dependence, depression NOS (not 
otherwise specified), and PTSD by history.

On the same day that he was discharged in July 2005, he was 
readmitted as an inpatient for rehabilitation for 
polysubstance dependence.  He reported a history of 
polysubstance use beginning with alcohol at age 18, 
progressively drinking up to 18 cans of beer per day; 
methadone since age 22; and cocaine and amphetamines since 
age 38 (approximately 1999).  He was seen by a psychiatrist 
and found relatively stable.  He was discharged in August 
2005.  The principal diagnosis was polysubstance dependence, 
and other listed diagnoses included PTSD.

Inpatient East Orange VAMC records dated in September 2005 
showed that the Veteran was admitted for depression and 
polysubstance abuse after slitting his wrists.  He 
complained that after discontinuing prescribed medication he 
had felt angry and depressed for the last couple of weeks 
and was having recurring nightmares from military service.  
As a result, he stated that he had been missing days from 
work and was recently fired by his boss.  He recounted 
becoming very upset and drinking excessively and doing 
cocaine with his fiancée.  Additional details involved 
continued alcohol consumption, being arrested twice in the 
same day for assaulting his fiancée and some firemen, binge 
drinking, and an attempted suicide by slashing his wrists.  
He reported abusing alcohol since the age of 18 and cocaine 
since his entry to the Marines in 1979.  He described having 
a "horrible" childhood, stating that he was "beat up" by 
other children in the neighborhood due to racial 
differences; as a result he felt that he needed to prove 
himself, which was his explanation for joining the Marines 
and a biker's club.  The discharge diagnosis was 
polysubstance dependence and depression NOS.  The report 
also included an assessment of "working diagnosis of PTSD 
due to his military experiences."

In an individual treatment note during that hospitalization 
in September 2005, the Veteran stated that he had been 
preoccupied with thoughts about the war in Iraq and was 
having feelings of guilt for not still being in the military 
to serve where needed.  Although not diagnosed with PTSD, 
the medical student discussed a PTSD program with him, and 
he agreed to it.  In a treatment plan note he stated that he 
had experienced five nightmares per week for six months and 
would discuss the nightmares in therapy.  In another 
individual treatment note a few days later, he stated that 
he was "bummed out" because he had been thinking of all the 
things he had done and things he had to face, including 
recent [criminal] charges and child support that he owed to 
his ex-wife.  Although PTSD was not listed as one of the 
diagnoses, he "agreed to outpatient care for PTSD."

The Veteran failed to appear for scheduled VA PTSD 
examinations in January and May 2006.

In correspondence dated in August 2006, the Veteran 
identified several in-service stressful experiences.  He 
stated that he was in Alexandria, Egypt when the Egyptian 
President was killed by revolutionaries in October 1980.  He 
indicated that he and others were put on full alert and 
expected an attack by terrorists.  He stated that he was "on 
edge" the rest of the time he was stationed there.  

He also described several stressful experiences while 
serving at the American Embassy in Lima, Peru.  First, he 
stated that a bomb was thrown over the front gate in July 
1982 as he was receiving another Marine for night watch.  He 
reported that it "shook us real bad," and they called others 
to assist.  Second, he stated that he was constantly on edge 
and twice saw terrorists making their way to his vehicle 
while in traffic.  Third, he indicated that the Embassy was 
mortared, machine gunned, and bombed.  Finally, he reported 
that another Marine discovered a bomb that was placed in 
front of their living quarters.  He concluded that he was on 
"constant edge and feared for [his] life while in Peru, but 
did [his] duty 100 [percent]."

In correspondence dated in October 2006, the Veteran again 
stated that he was a security guard at the American 
Consulate in Alexandria, Egypt when the President of Egypt 
was assassinated.  He reported that he and others secured 
the building and prepared for an attack.

Historical information from the U.S. Department of State 
confirmed that the Egyptian President was assassinated in 
October 1981 [in Cairo].

Correspondence received from the Social Security 
Administration in July 2008 indicated that the Veteran was 
not entitled to disability or supplemental security income 
(SSI), and no medical information was presently on file.

A September 1984 news article (reprinted in August 2008) 
indicated that members of a guerrilla group sprayed 
automatic weapons fire into the U.S. Embassy in Lima Peru, 
damaging offices on all four floors, but caused no 
casualties.  

Correspondence received in January 2009 from the Marine 
Corps Archives and Special Collections included U.S. Marine 
Corps Command Chronicles from the Company D Marine Security 
Guard Battalion for July to December 1982 and January to 
June 1984.  These records confirmed the account of a bomb 
thrown at the American Embassy in Lima in July 1982.  Damage 
to the embassy was described as "slight with only broken 
windows reported with no injuries sustained."  Additional 
records recorded demonstrations, bomb threats, a "threat 
against the embassy," and two bombs that exploded across the 
street from the Embassy.  These incidents included no 
reports of personal injuries or property damage.

In a VA PTSD examination report dated in April 2009, the 
Veteran described current symptoms of anxiety, depression, 
and substance abuse that interfered with his ability to 
procure and maintain employment and with social 
relationships.  He indicated that he had been fired from 
numerous jobs, not attended numerous jobs, fought while on 
the job, and had anger and irritability with interpersonal 
contacts.  He reported hearing a bomb explode while in the 
Embassy and learned that another bomb was planted near the 
Embassy.  

He reported that he started drinking at age 18, which 
increased to seven to 14 beers per night or day, and started 
cocaine and methamphetamines while in the motorcycle gang.  
He stated that he believed his alcohol and drug problems 
were the result of his traumatic experiences and symptoms of 
PTSD.  He reported symptoms of anxiety, including 
distressing thoughts and memories, sleep disturbance, 
psychological and physical reactivity, avoidance, 
rumination, anhedonia, detachments, restricted range of 
affect, difficulty sleeping, severe anger problems, 
hypervigilance, and exaggerated startle response.  

Following a review of the claims folder and examination of 
the Veteran, the examiner explained that it was not as 
likely as not that the Veteran met the full diagnostic 
criteria for PTSD.  Instead, the diagnosis was anxiety 
disorder NOS; severe, recurrent major depressive disorder; 
and polysubstance dependence.  The examiner opined that it 
was difficult to link the Veteran's current reported 
symptoms of PTSD to the reported in-service stressful, 
traumatic events.  He noted several reported post-military 
stressful life events, including long-term involvement in a 
motorcycle gang, being stabbed, and being charged with 
assault.  As such, he concluded that he could not determine 
which traumatic events were associated with his current 
symptoms of anxiety and depression.

In correspondence received in May 2009, the Veteran's 
previous service representative asserted that although a 
clinical diagnosis of PTSD had yet to be affirmed by a 
qualified mental health professional, subjective complaints 
and obvious manifestations of anti-social and self-
destructive behavior supported a conclusion that service 
connection for PTSD was well-supported.  In addition, he 
implied that the Veteran's substance abuse resulted from a 
service-connected disability.

The Veteran and his partner, M. D., testified during a 
personal hearing in November 2009.  The Veteran testified 
that during his military service, it "bothered him" that 
many groups knew where the largest nuclear weapons depot was 
located.  He stated that although the Egyptian President was 
assassinated in Cairo while he was stationed in Alexandria, 
they were on high alert.  He described his first night on 
duty at the Embassy in Lima in July 198[2] when a bomb was 
thrown over the front gate.  He stated that he did what he 
was supposed to do, he handled it, and he called in 
reinforcements.  Around the same time, a bomb was placed in 
front of the house he and other Marines shared, and Peruvian 
police diffused it.  He stated that he dreams about being 
back in the Marines, "maybe not necessarily being back in 
Peru, but being back in the Marines."  He added that he 
might not jump from hearing explosions, but feels like he's 
being torn apart.  He stated that he could hear bombing 
going on every night in Peru and always hoped that 
[guerrillas] would not find out where he lived.  When asked 
again about flash backs, he explained that "it's basically 
like a daydream;" he zones out and pictures himself "being 
over in Iraq helping the young Marines and...I daydream about 
that."

After discharge from service, he stated that he was angry 
because his application for the Navy Seals program was 
denied.  He testified that he went to college with plans to 
work for the State Department as a security officer, but his 
plans fell through because he became involved in an outlaw 
motorcycle world (the one percent club) from 1984 until 
2004.  He described excitement and a bond or brotherhood 
with other members similar to being with the Marines; making 
decisions as an officer in these clubs; being involved in 
dangerous or criminal activity such as some robberies and 
assaults, narcotics trafficking, and some prostitution; and 
being personally assaulted by regular citizens trying to 
test him.  He described intervening to save a police officer 
who was getting beaten by a drug dealer in 2002 or 2003.  He 
summarized that his experience in the motorcycle clubs "was 
basically like the same thing I experienced in the Marines, 
and I was able to handle that - those people trying to kill 
me."  He further testified that he enjoyed the structure of 
the motorcycle world and described it as the same structure 
as the military. 

He testified that shortly after service he met his first 
wife, and they were married for 13 years until the marriage 
ended because he was giving more time and attention to the 
motorcycle club than his wife because he liked the 
comradery.  He described it as a very stable time in his 
life, holding the same job as a truck driver during those 13 
years.  

He testified that things started falling apart after the 
divorce.  He could not hold a regular job, had physical 
altercations with nearly every boss, and walked off jobs.  
He stated he was in a relationship for four years before his 
current relationship with M. D. began in 2003 while her 
husband, who was another motorcycle club member, was 
incarcerated.  He acknowledged violent behavior against both 
women. 

M. D. testified that the Veteran had been violent against 
her quite a number of times even before he was thrown out of 
the motorcycle club.  She stated that "every little thing 
bothers" or triggers him, such as watching television 
programs about Iraq or Iran; thinking about 241 Marines 
killed in Beirut in 1983, an event he "brought up" in 
October; comments made by other Veterans; regret for being 
unable to re-enlist in the military; and things going on in 
the world like the Iraq war.  She stated that he is 
"constantly going back in the past that 'I was a Pagan, I - 
you know, you ruined my life, I could've been a Pagan for 
the rest of my life.'"  She testified that after telling the 
Veteran that a Pagan "brother" had been killed by a rival 
group, he stated that he should have been there because it 
never would have happened.  She said it was similar to the 
Marines killed in Beirut, explaining that the Veteran wished 
he could have been there and did not want to leave his 
brothers behind like that.

The Veteran then testified that he was hospitalized for two 
weeks at the VA in January 2009 after M. D. stabbed him 
during an altercation.  He stated that he went to an 
aftercare program for former addicts at a farm operated by 
Sonshine Ministries, but he did not believe that any medical 
records existed.  He stated that he attended groups and a 
single individual session.

Regarding his February 2004 hospitalization, he testified 
that he had a nervous breakdown after he was separated all 
those years from being in the Marines and the motorcycle 
world, stating that his life has not had any structure since 
being out of the motorcycle club.  He believed that he was 
diagnosed with PTSD in 2004 and indicated that some other 
Veterans told him while he was hospitalized in July 2005 
that he should check into PTSD.  He concluded by stating 
again that once the structure from the Marine Corps and the 
motorcycle world fell, he fell apart.

In this case, the Board concedes that some of the claimed 
in-service stressful experiences have been verified, 
particularly the assassination of the Egyptian President in 
October1981 and the bomb thrown inside the American Embassy 
in Lima in July 1982.  In addition, the Veteran's statements 
that he was constantly "on edge" after the assassination and 
while stationed in Lima due to frequent threats to the 
Embassy are credible because historic records reflect such 
disturbances, and his personnel records showed that he was 
always prepared for emergencies.  Nevertheless, the Board 
finds that the record does not provide a basis for 
establishing service connection for PTSD because no 
psychologist or psychiatrist has diagnosed the Veteran with 
PTSD in conformity with the DSM-IV diagnostic criteria.  See 
38 C.F.R. §§ 3.304(f), 4.125 (2009). 

First, although credible and competent evidence confirms 
that the Veteran experienced or was confronted with events 
that involved threatened death or serious injury during 
military service, there is no credible or competent evidence 
that he responded to any of those threats with "intense 
fear, helplessness, or horror."  As noted above, the DSM-IV 
diagnostic criteria for PTSD require exposure to a traumatic 
event and a response of intense fear, helplessness, or 
horror.  In both written correspondence and oral testimony 
given under oath, he stated that he "did his duty 100 
percent," "did what he was supposed to do," and "handled 
it."  His service personnel records are consistent with this 
characterization of his performance on active duty.  They 
reflect exceptional service in his capacity as a United 
States Marine embassy guard, responding to multiple safety 
threats with unfailing cool, self-confidence, and 
professionalism.  In fact, his post-service experiences in 
an outlaw motorcycle club for more than two decades also 
reflect an astonishing resilience and tolerance for 
repeatedly putting himself in dangerous, violent, and/or 
criminal situations.  Therefore, the Board finds that the 
evidence of record does not support a claim that the 
verified in-service stressful events were experienced as 
traumatic.

Second, although a July 2005 VA psychiatrist diagnosed "PTSD 
by history," the only event that was described as 
"traumatic" was the death of the Veteran's father when he 
was 10 years old and his subsequent fear of others taking 
advantage of him.  He mentioned that some soldiers stationed 
in Peru were attacked, but again did not identify any 
response indicative of intense fear, helplessness, or horror 
as a result.  The latter discharge summary in July 2005 
listed a diagnosis of "PTSD," but the substantive 
hospitalization record showed rehabilitation for 
polysubstance dependence.  September 2005 VA hospitalization 
records included more detailed psychiatric symptoms, 
including a report of recurring nightmares from his military 
experience and a horrible childhood, and a "working 
diagnosis of PTSD" due to military experiences.  However, 
none of the associated records reflected any PTSD diagnosis 
rendered in conformity with DSM-IV diagnostic criteria.

Finally, following a review of the claims folder and 
interview and examination of the Veteran, the April 2009 VA 
examiner did not determine that the Veteran's symptomatology 
met the DSM-IV diagnostic criteria for PTSD.  Instead, the 
findings were consistent with anxiety disorder, depressive 
disorder, and polysubstance dependence.  He considered in-
service stressful experiences and post-service stressful 
experiences, but could not determine which events were 
associated with the Veteran's current symptoms of anxiety 
and depression.  

Therefore, the Board finds that service connection for PTSD 
is not warranted because there is no persuasive evidence 
that he has a current PTSD disability that is related to 
stressful events during active military service.  Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  In order 
to prevail on the issue of service connection there must be: 
medical evidence of a current disability, medical evidence, 
or in some cases lay evidence, of in-service incurrence or 
aggravation of a disease or injury; and, medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  In the 
present case, neither a competent diagnosis of a current 
PTSD disability nor medical evidence of a nexus between the 
in-service stressful events and any current complaints has 
been provided.  Therefore, the Veteran's claim for service 
connection for PTSD must be denied.

The Board has also considered the broader claim of an 
acquired psychiatric disorder, including the current 
diagnosis of depressive disorder and anxiety disorder, but 
finds that service connection is not warranted.  Service 
treatment and personnel records contained no evidence 
suggestive of any psychological or psychiatric problems, and 
the Board notes that there are no medical records showing 
any complaints, findings, or treatment for any psychiatric 
disorders until February 2002 - approximately 18 years after 
separation from active service - when a VA discharge summary 
diagnosed depressive disorder.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between service discharge and medical documentation of a 
claimed disability is evidence against a claim of service 
connection).  

In addition, the medical records and the testimony by the 
Veteran and his partner confirm that he began to experience 
depression and anxiety accompanied by binge drinking and 
drug use around the time that he was kicked out of the 
motorcycle club by other members.  His statements that he 
fell apart after losing the structure provided by the 
motorcycle club are credible and supported by competent 
medical evidence.  In conclusion, the claim for an acquired 
psychiatric disorder also must be denied because it began 
many years after service and is not shown to be related to 
service.

The Veteran contends that he has a polysubstance dependence 
disorder due to PTSD.

Initially, the Board finds that direct service connection 
for polysubstance abuse is not warranted because this 
disability is the result of the Veteran's own willful 
misconduct and cannot be awarded as a matter of law because 
his claim was filed after October 31, 1990.  A disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for 
claims filed after October 31, 1990.  See VAOPGCPREC 7-99 
June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  Where the 
law is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis 
v Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim 
for direct service connection for polysubstance abuse is 
without legal merit and must be denied.

The Board also observes that no competent medical evidence 
of record suggests that his substance and alcohol abuse were 
the result of any other disability, to include any 
psychiatric disorder.  Instead, the Veteran repeatedly told 
medical providers that he began abusing alcohol as a 
teenager before service, began using methamphetamines once 
he joined an outlaw motorcycle club [in 1984], and began 
using cocaine in the 1990s while he was a member of the 
motorcycle club.  His polysubstance dependence clearly began 
prior to service and significantly progressed before he was 
ever diagnosed with depressive disorder in February 2002.  
Therefore, because there is no competent medical or lay 
evidence of any disability or symptomatology of a disability 
that preceded the Veteran's polysubstance abuse that began 
prior to service, there is no basis to find that his drug 
and alcohol abuse were other than a primary condition and 
the result of his own willful misconduct.   

The Board has considered the Veteran's contentions, 
including those asserted by his former service 
representative and his partner, advanced in connection with 
the claims on appeal, including that he has PTSD or an 
acquired psychiatric disorder due to verified in-service 
stressful experiences and a polysubstance dependence 
disability due to PTSD.  However, these assertions are not 
persuasive because the evidence of record contains no 
competent PTSD diagnosis; no credible evidence that the 
Veteran responded to the verified stressful experiences with 
intense fear, helplessness, or horror; and no evidence of 
any other psychiatric problems in service or until 
approximately 18 years after separation.  His assertions 
that his polysubstance dependence is the result of a 
psychiatric disorder are also not persuasive because he 
stated that he began abusing alcohol as a teenager, 
methamphetamines when he joined the motorcycle club, and 
cocaine in the 1990s, all prior to any diagnosed psychiatric 
disorder. 

For all the foregoing reasons, the claims for service 
connection for an acquired psychiatric disorder, to include 
PTSD, and for polysubstance dependence due to PTSD must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).









	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is denied.

Entitlement to service connection for poly-substance abuse, 
claimed as secondary to PTSD, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


